DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
 Response to Amendment
The Amendment filed on 4/26/2022 has been entered. Claims 71, 73-74, 76, 78-80, 82-84, 95-101, and 103-106 remain pending in the application. Claims 107-109 are new.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The abstract has been amended as follows: 
An enhanced flexibility catheter shaft having an elongate flexible body with a proximal end, a distal end, and at least one lumen extending therethrough. A distal, flexible section on the body has a ribbed or corrugated tubular membrane having at least a first reinforcement structure, such as a first helical support, on a radially exterior or interior surface of the tubular membrane and optionally a second reinforcement structure, such as a second helical support, on the other of the radially interior or exterior surface of the tubular membrane.

The claims have been amended as follows: 
71.	(Currently Amended) A catheter comprising: 
a tubular body defining a central lumen and having a proximal portion and a distal portion, and wherein the tubular body comprises: 
an inner tubular layer surrounding the central lumen; 
an outer tubular layer forming a plurality of helical ribs having peaks and valleys; 
a helical support, carried concentrically over the inner tubular layer and being within the outer tubular layer and having adjacent loops spaced axially apart; and 
wherein: 
the outer tubular layer forms a tubular sheet of constant thickness extending over the helical support, 
the distal portion is more flexible than the proximal portion, 
the inner tubular layer and the outer tubular layer are bonded together at least in spaces between the adjacent loops of the helical support to form a helical channel, and
the helical support is (1) within the helical channel, and (2) unbonded from the helical channel

73. 	(Currently Amended) The catheter as in claim 71, wherein at least one of the inner tubular layer or the outer tubular layer 
74. 	(Currently Amended) The catheter as in claim 71, wherein at least one of the inner tubular layer or the outer tubular layer 
76. 	(Currently Amended) The catheter as in claim 71, wherein the helical support comprises a Nitinol wire, and wherein the Nitinol wire has a cross section in a radial direction of no more than about 0.006 inches.
95. 	(Currently Amended) The catheter as in claim 71, wherein the inner tubular layer comprises ePTFE.
99. 	(Currently Amended)  A catheter comprising: 
a tubular body defining a central lumen and having a proximal portion and a distal portion, the tubular body having a resting configuration in which the tubular body is parallel to a longitudinal axis of the tubular body and a deflected configuration in which a portion of the tubular body is deflected at an angle relative to the longitudinal axis, and wherein the tubular body comprises:
an inner tubular layer surrounding the central lumen, wherein the inner tubular layer includes a proximal section and a distal section, and wherein a material of the proximal section is different than a material of the distal section; 
an outer tubular layer forming a tubular sheet of constant thickness positioned to form peaks and valleys; and 
a helical support, carried concentrically over the inner tubular layer and having adjacent loops spaced axially apart between each valley of the valleys of the outer tubular layer when the tubular body is in the resting configuration, and
wherein the distal portion of the tubular body is more flexible than the proximal portion of the tubular body

100.	(Currently Amended) The catheter as in claim 99, wherein the inner tubular layer and the outer tubular layer are bonded together at least in spaces between the adjacent loops of the helical support.
101.	(Currently Amended) The catheter as in claim 99, wherein at least one of the inner tubular layer or the outer tubular layer comprises ePTFE, and wherein the ePTFE has a wall thickness of no more than about 0.004 inches.
103.	(Currently Amended) The catheter as in claim 99, wherein the helical support comprises a Nitinol wire, and wherein the Nitinol wire has a cross section in a radial direction of no more than about 0.006 inches.
104.	(Currently Amended) A catheter comprising: 
a tubular body defining a central lumen and having a proximal portion, an intermediate portion, and a distal portion, and wherein the tubular body comprises: 
an inner tubular layer surrounding the central lumen; 
an outer tubular layer, wherein the outer tubular layer is a continuous layer extending from the proximal portion of the tubular body to the distal portion of the tubular body; 
a helical lumen formed between the outer tubular layer and the inner tubular layer; and 
a helical support, carried concentrically over the inner tubular layer, being within the helical lumen, and having adjacent loops spaced axially apart, wherein the helical support is configured to move within the helical lumen relative to the outer tubular layer and the inner tubular layer, wherein the distal portion is more flexible than the intermediate portion, outer tubular layer at the distal portion forms a tubular sheet of constant thickness over the helical support, and 
wherein the intermediate portion is more flexible than the proximal portion.
105.	(Currently Amended) The catheter as in claim 104, wherein the outer tubular layer forms a plurality of helical ribs at the distal portion of the tubular body.
106.	(Currently Amended) The catheter as in claim 104, wherein the inner tubular layer includes ePTFE having a wall thickness of no more than about 0.004 inches.
109.	(Currently Amended) The catheter as in claim 71, wherein the tubular sheet of constant thickness surrounds only an inner surface of the helical support.

Authorization for this examiner’s amendment was given in an interview with Sean Quinn on 5/4/2022.
Allowable Subject Matter
Claims 71, 73-74, 76, 78-80, 82-84, 95-101, and 103-109 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 71,
The prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitations a catheter as claimed in claim 71 comprising an outer tubular layer forming a plurality of helical ribs having peaks and valleys and the outer tubular layer forms a tubular sheet of constant thickness extending over the helical support. 
Gore (U.S. Patent no 5662622) discloses a catheter (structure shown in figure 1) comprising an inner layer item 20, and outer layer item 22 forming a plurality of ribs having peaks and valleys as shown in figure 1. Gore however fails to at least disclose the outer tubular layer forms a tubular sheet of constant thickness extending over the helical support. Accordingly claim 71 is allowed. 
Dependent claims 73-74, 76, 78-80, 82-84, 95-98, 107, and 109 are allowed by virtue of being dependent upon allowed independent claim 71.
In regard to claim 99,
The prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitations a catheter as claimed in claim 99 comprising an outer tubular layer forming a tubular sheet of constant thickness positioned to form peaks and valleys. 
Morriss (U.S. Patent no 10188413) discloses a catheter item 10 comprising an inner layer item 26, and outer layer item 28 defining peaks and valleys as shown in figure 1B. Morriss however fails to at least disclose an outer tubular layer forming a tubular sheet of constant thickness. Accordingly claim 99 is allowed. 
Dependent claims 100-101, 103, and 108 are allowed by virtue of being dependent upon allowed independent claim 99.
In regard to claim 104,
The prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitations a catheter as claimed in claim 104 comprising the outer tubular layer is a continuous layer extending from the proximal portion of the tubular body to the distal portion of the tubular body, wherein the distal portion is more flexible than the intermediate portion, the outer tubular layer at the distal portion forms a tubular sheet of constant thickness over the helical support.
Bose (U.S. PG publication 20090030400) discloses a catheter in figure 2A comprising a tubular body 12 having a proximal portion 30A, intermediate portion 30C and distal portion 30i, the tubular body comprises an inner tubular layer 24, and outer tubular layer 28. Bose however fails to at least disclose the claimed constant thickness of the outer tubular layer. Accordingly claim 104 is allowed. 
Dependent claims 105 and 106 are allowed by virtue of being dependent upon allowed independent claim 104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783  
/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783